 Case 3:20-cv-01312-PGS Document 34 Filed 08/05/21 Page 1 of 2 PageID: 7302




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
JAMES RUSSELL,                      :
                                    :
            Petitioner,             :    Civ. No. 20-1312 (PGS)
                                    :
      v.                            :
                                    :
STEPHEN JOHNSON, et al.,            :    MEMORANDUM & ORDER
                                    :
            Respondents.            :
____________________________________:

        Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. In January, 2021, Respondents filed their answer in response to the

habeas petition which challenges Petitioner’s criminal case – Indictment Number 09-01-00109.

However, it does not appear Respondents included a certificate of service to indicate they served

their response and accompanying exhibits on Petitioner who is pro se and incarcerated.

Subsequently, on June 2, 2021, Petitioner wrote to this Court indicating he never received a copy

of Respondents’ response and accompanying exhibits. (See ECF 33). Accordingly, Respondents

shall be ordered to serve their response and exhibits on Petitioner. Petitioner shall also be given

additional time in which to file a reply brief should he so chose.

        Therefore, IT IS this 5TH day of August, 2021,

        ORDERED Respondents shall serve their response and accompanying exhibits to

Petitioner’s habeas petition which they previously filed with this Court within fourteen (14) days

of the date of this order and shall file an accompanying certificate of service with this Court also

within fourteen (14) days; and it is further

        ORDERED Petitioner shall have forty-five (45) days from the date of this order in which

to file a reply brief in support of his habeas petition; and it is further
 Case 3:20-cv-01312-PGS Document 34 Filed 08/05/21 Page 2 of 2 PageID: 7303




       ORDERED the Clerk shall serve this memorandum and order on Petitioner by regular

U.S. mail.


                                                s/Peter G. Sheridan
                                                PETER G. SHERIDAN, U.S.D.J.




                                            2
